Citation Nr: 0413322	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
arthritis, left knee, with instability and degenerative joint 
disease, left ankle, to include as due to shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied service 
connection for post-traumatic arthritis, left knee, with 
instability and degenerative joint disease, left ankle.  The 
RO also granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating.  Since that 
time, the veteran has not initiated an appeal regarding 
either the effective date of the award of service connection 
for PTSD or evaluation assigned, and therefore the Board has 
identified the issue on appeal as stated on the title page.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board notes that the veteran originally filed his claim 
in April 1999, alleging that he suffered from a shrapnel 
wound to his right leg, and excruciating pain in his right 
foot/ankle secondary to the shrapnel wound.  The RO denied 
the claim in a June 2000 rating decision on the basis that it 
was not "well grounded".  

Pursuant to Section 7 of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
regarding final decisions denying claims on the basis that 
they were not well grounded during the period from July 14, 
1999, to November 8, 2000, the RO informed the veteran that 
his claim would be readjudicated.   

In an April 2001 Statement in Support of the Claim (VA Form 
21-4138), the veteran referred to shrapnel wound in his left 
leg.  He contacted the RO again in June 2001 and stated that 
the shrapnel wound was not in his right leg (as he originally 
claimed in April 1999, and for which the RO denied the claim 
in June 2000), but in his left leg.  Consequently, the 
statement of the case referred only to the left leg.  In his 
substantive appeal (VA Form 9) received by the RO in 
September 2002, the veteran indicated that both legs were 
injured but he again specified that his current disability is 
linked to in-service trauma involving the left lower 
extremity.

As discussed below, the July 2001 VA examination revealed no 
evidence of residuals of a shrapnel wound in his left leg, 
but the examiner did indicate an old wound scar on his right 
leg.  While it is not clear that the scar is a residual of a 
shell fragment wound, and notwithstanding the veteran's 
clarification that his current residuals of a shell fragment 
wound involve the left leg only, given the recent examination 
findings, his history of an in-service injury involving the 
right leg (albeit conflicting) and the fact that he did 
receive Combat Infantryman Badge and a Purple Heart, the 
Board refers this matter to the RO for clarification and any 
indicated action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claim.  

2.  The medical evidence does not show a current disability 
of the left leg due to a shell fragment wound; a chronic 
disability of the left lower extremity, to include arthritis 
of the left knee and ankle, were first shown many years after 
service, and the preponderance of the evidence is against a 
nexus between a current left leg disability, to include post-
traumatic arthritis of the left knee and degenerative joint 
disease of the left ankle, and any incident of service, to 
include a shell fragment wound of the left leg.   


CONCLUSION OF LAW

Service connection for post-traumatic arthritis, left knee, 
with instability and degenerative joint disease, left ankle, 
to include as due to a shell fragment wound,  is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2001 rating decision, the June 
2002 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for post-traumatic arthritis, left knee, with 
instability and degenerative joint disease, left ankle, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated April 2001 and December 2002 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."    VCAA 
notice was not provided to the veteran before the initial 
unfavorable decision because the original denial of this 
claim occurred in a June 2000 RO rating decision, months 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  However, 
pursuant to the VCAA, the claim was reopened and 
readjudicated on a de novo basis, after the claimant received 
thorough and complete VCAA notice.    

Moreover, the Court in Pelegrini left open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  It found, on the one hand, that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the June 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2001 and December 2002 letters and asked him 
to identify all medical providers who treated him for post-
traumatic arthritis, left knee, with instability and 
degenerative joint disease, left ankle.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a medical examination 
in July 2001, which ruled out a current diagnosis of 
residuals of a shell fragment wound of the left leg, and 
there is adequate medical evidence of record to make a 
decision as to whether there is a nexus between service and a 
current left knee or ankle disability.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The veteran's service medical records show no evidence of a 
left leg injury, to include a shell fragment wound, or a 
disability involving the left lower extremity, including a 
left knee or ankle disorder.  His September 1967 service 
discharge examination notes that he suffered no physical 
defects.  Clinical evaluation of the lower extremities was 
normal.  While the service medical records, to include the 
separation examination history and clinical evaluation, are 
devoid of any findings relating to a shell fragment wound of 
any kind, the service personnel records indicate that the 
veteran received the Combat Infantryman Badge (CIB) and the 
Purple Heart.  There is no evidence regarding the nature of 
the wound(s) or what part of the body was affected.  

The first medical records revealing any disability involving  
the veteran's left lower extremity are dated February 2000.  
Dr. W.A.D. reports that the veteran complained of pain and 
weakness in his left lower extremity that began the previous 
day.  He denied any trauma to the area.  Upon examination, 
the veteran exhibited a slap foot gait.  There was no visible 
swelling or deformity.  The veteran complained of a palpable 
mass in the lateral aspect of his leg, but the examiner was 
unable to appreciate it.  The veteran had marked weakness of 
his left foot with ankle dorsiflexion 0 out of 5, large toe 
dorsiflexion 3 out of 5, ankle eversion 4+ out of 5 and ankle 
inversion 5 out of 5.  Motor strength was otherwise 5 out of 
5 for the left lower extremity.  His left knee was nontender 
and there was no effusion.  He had full range of motion with 
no locking.  He had negative McMurray and Apley grind tests.  
The medial and lateral joint lines were nontender.  X-rays 
from the veteran's primary care physician showed a visible 
loose body in the knee (not described as a metallic or shell 
fragment); it was noted that the veteran stated that he was 
not having any knee pain or swelling at the time of 
examination.  The diagnosis was compressive neuritis of the 
left leg involving the peroneal nerve.  There was no 
indication that the injury was in any way connected to 
service, or that the veteran made such a contention.

Dr. W.A.D. referred the veteran to Dr. J.B. for nerve 
conduction studies.  The veteran reported that his knee pain 
began in November 1999.  Approximately a week prior to his 
examination, the veteran was cutting branches while on a 
ladder.  He leaned his left leg on some branches to stabilize 
himself.  When coming down from the tree, he noticed a sudden 
inability to dorsiflex his ankle.  He developed intense pain 
over the left fibular head that radiated down his leg.  He 
denied any problems of this nature in his right leg or either 
arm.  Upon examination, the veteran's legs appeared normal.  
There was mild tenderness over the left fibular head.  There 
was 0/5 strength of left toe extension, EHL, and ankle 
dorsiflexion.  There was 0/5 strength of left ankle eversion 
and 5/5 strength of ankle inversion.  Hip flexion and knee 
extension were all graded at 5/5 as was knee flexion.  Motor 
responses from the left peroneal nerve recording from EDB 
showed normal distal latency but markedly reduced motor 
amplitude of .28mV when stimulating from the ankle and just 
below the fibular head.  

Dr. J.B.'s impression was probable, left, peroneal neuropathy 
at the fibular head.  There was marked decrease in motor 
amplitude and less involvement of the sensory portion of the 
nerve.  The clinical history strongly suggested soft tissue 
injury near the fibular head as a possible cause.  Dr. J.B.'s 
examination report contained no indication that the injury 
was in any way connected to service, or that the veteran made 
such a contention.

In July 2001, the veteran underwent a VA orthopedic 
examination for evaluation of a shrapnel wound to the right 
leg and right ankle pain secondary to the shrapnel wound.  At 
that time he gave a history of a shell fragment wound while 
on active duty.  However, the veteran claimed that the 
injuries were to his left lower extremity rather than his 
right.  He recalled that he did not realize that he was 
wounded until blood started running down his leg.  The 
veteran further stated that he was evacuated to a field 
hospital where the shrapnel was removed.  He returned to duty 
after about a week to a week and a half, and he had no 
additional treatment for residuals of the shell fragment 
wound of the left leg during service.  

Upon examination of both lower extremities, the veteran's 
left lower extremity showed no evidence of wounds, but he had 
a 3 cm longitudinal wound scar on the right suprapatellar 
area.  He had a slight antalgic gait, but no evidence of 
"drop-foot."  Examination of the knees revealed tenderness 
to palpation along the left medial joint line, but no 
tenderness about the right knee.  Active range of motion 
measured 0 to 140 degrees on the right vs. 0 to 130 degrees 
on the left.  Passive range of motion was 0 to 140 degrees 
bilaterally with crepitus and clicks on the left greater than 
on the right.  The flexion over pressure maneuver was 
negative bilaterally.  

Examination of the ankle showed a palpable and prominent 
lateral talar exostosis on the left by comparison, but 
otherwise no deformity, discoloration, or swelling.  The 
veteran was tender to palpation at the lateral aspect of the 
left ankle and foot, not localizing his pain to the medial or 
lateral malleolus.  There were no palpable defects in the 
anterolateral or anteromedial ligamentous complexes of either 
ankle.  He was nontender to palpation about the right ankle.  
His active range of motion, right over left, was dorsiflexion 
20/15, plantar flexion 45/40.  There was no evidence of 
instability on drawer testing with the ankle in 0 and 20 
degrees of plantar flexion, nor on pronation and supination 
maneuvers.  

X-rays of both tibiae, fibulae, including knees and ankles 
showed tricompartmental arthritic changes on the left greater 
than the right, but no significant abnormalities about the 
ankles.  An MRI of the left knee performed in October 2001 
showed degenerative changes to the menisci, including a 
medial meniscus, posterior horn tear as well as anterior 
cruciate ligament tear of near-full thickness and a medial 
collateral ligament grade 3 sprain.  

The clinician diagnosed the veteran with post-traumatic 
instability of the left knee with MRI-confirmed anterior 
cruciate and medial collateral ligament disruption; post-
traumatic arthritis of the left knee with MRI-confirmed 
posterior horn medial meniscus tear; wound scar in the right 
patellar area; mild degenerative joint disease of the left 
ankle; resolving left peroneal neuritis with minimal residual 
eversion weakness.  The clinician also noted that there was 
no objective evidence of shell fragment wounds to the left 
lower extremity.     

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The service medical records do not show a left leg injury or 
disability.  The history and clinical evaluation performed at 
the time of the veteran's separation from service are 
negative for any findings suggestive of a left leg injury or 
disability; clinical evaluation of the lower extremities at 
that time was normal.  However, the veteran was awarded the 
CIB and a Purple Heart.  While the service medical records do 
not show the nature or location of the injury, there is 
sufficient evidence that the veteran sustained a left leg 
injury.  That is, the medals noted above verify his status as 
a combat veteran and for injuries, which are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).   

There are no post-service medical records evidencing any 
complaints, symptoms, or diagnoses regarding either of the 
veteran's knees or ankles until February 2000 (approximately 
33 years after service).  At that time, the veteran indicated 
that he first experienced pain in his left knee in November 
1999.  Furthermore, he denied any trauma to the left knee.  
Examination and treatment reports by Drs. W.A.D. and J.B. 
regarding the left knee suggest that the veteran sustained a 
recent soft tissue injury near the fibular head.  These 
initial post-service treatment records fail to show that the 
veteran gave a history of in-service trauma; in fact, his 
history obtained during this time clearly indicates injuries 
sustained in November 1999 while cutting tree branches.  

The veteran's July 2001 VA examination resulted in diagnoses 
of post-traumatic instability of the left knee with MRI-
confirmed anterior cruciate and medial collateral ligament 
disruption; post-traumatic arthritis of the left knee with 
MRI-confirmed posterior horn medial meniscus tear; and mild 
degenerative joint disease of the left ankle.  While the 
veteran gave a history of in-service shell fragment wounds to 
the left lower extremity, the clinician specifically noted 
that there was no objective evidence of shell fragment wounds 
to the left lower extremity.  The examiner did not link a 
current diagnosis of a left leg disability to service.       
(The July 2001 VA examiner did note a wound scar in the right 
patellar area.  This is consistent with the veteran's 
original April 1999 claim for shrapnel wound to the right 
knee.  As noted in the introduction, notwithstanding the 
veteran's clarification that it was his left leg that was 
injured, given the recent examination findings and the fact 
that he did receive the CIB and a Purple Heart, the Board 
refers the issue of service connection for residuals of a 
shell fragment wound of the right leg to the RO for 
clarification and any indicated action.)  

As to the veteran's lay contention that his current left knee 
and ankle disabilities are caused by an in-service injury, 
the Board notes that as a layperson, he is not competent to 
offer opinions on causation, and that the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 
(1993).

As noted above, while there is evidence of an in-service left 
leg injury pursuant to 38 U.S.C.A. § 1154(b), that statute 
reduces the evidentiary burden to the question of service 
incurrence only.  Since there is no competent evidence of a 
link between a current left leg disability and service; and 
the July 2001 VA examiner specifically ruled out any current 
residual of a shell fragment wound of the left lower 
extremity, the preponderance of the evidence is against the 
claim of a nexus between a current left leg disability and 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brock, 
supra; Libertine, supra; Beausoleil; supra; Boyer, supra; 
Mercado-Martinez, supra.
   
As the preponderance of the evidence is against the claim for 
service connection for post-traumatic arthritis, left knee, 
with instability and degenerative joint disease, left ankle, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

The claim for service connection for post-traumatic 
arthritis, left knee, with instability and degenerative joint 
disease, left ankle, to include as due to shell fragment 
wounds, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



